DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 102-117 in the reply filed on 6/29/22 is acknowledged. Applicants elected a complex and contacting a cell in vivo. 
After further consideration, the election of species requirement is withdrawn. 
Claims 102-127 are pending in the Application.
Claims 102-117 are under consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/20 was considered by the examiner.
Drawings
The drawings are objected to because the X axis of Fig. 2 is crowded and is unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 103, 109, 113 and 117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims 103, 113 and 117 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 109 recites the limitation "the complex of claim 102, wherein the cargo molecule..". There is insufficient antecedent basis for this limitation in the claim because claim 102 does not claim “a complex” or “a cargo”. The first recitation of “a complex” and “a cargo” is in claim 108. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 102 and 103 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Terashima et al. (Journal of Agricultural and Food Chemistry; 2011,59,11234-11237). 
Claim 102 is drawn to a peptide comprising an amino acid sequence RWRKWRX1X2X2X4SR (SEQ ID NO: 6), wherein X1 is V or S, X2 is R, V or A, X3 is S or L and X4 is W or Y.  Claim 103 is drawn to the peptide of claim 102, wherein the peptide is no more than about 20 amino acids in length.  Claims 102 and 103 are interpreted to encompass peptides that comprise the full-length SEQ ID NO: 6 or any portion of SEQ ID NO: 6 (i.e. dipeptide or larger) because of the limitation “an amino acid sequence…”. If the Applicants intend for the claim to encompass the full length SEQ ID NO: 6, the claims should be amended to “a peptide comprising the amino acid sequence RWRKWRX1X2X2X4SR (SEQ ID NO: 6)…”. 
With respect to claims 102 and 103, Terashima et al. teach the dipeptide KW (Table 1), meeting the limitation of “an amino acid sequence RWRKWRX1X2X2X4SR (SEQ ID NO: 6)”. The dipeptide meets the limitation of “no more than about 20 amino acids in length”. 
Therefore, Terashima et al. anticipates the limitations of instant claims 102 and 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 102-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13, 15-16, 19-20, 25-26, 32-33 and 41 of copending Application No. 16/756,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a delivery complex comprising ADGN-100 peptides (claims 1, 3-7, 19-20, 25-26, 32, 33 and 41). The ADGN-100 peptides meet the limitations of instantly claimed SEQ ID NO: 6. The copending Application also claims the ADGN-100 peptide comprises an acetyl group covalently linked to the N-terminus or a cysteamide group at the C-terminus (claims 8 and 9). The copending claims a nanoparticle comprising the delivery complex (claims 13, 15-16). Therefore, the copending claims anticipate the instant claims. 
With respect to claims 116-117, The copending application does not claim the pharmaceutical carrier is a sugar, however it would have been obvious for a person of ordinary skill in the art to include a pharmaceutically acceptable sugar such as mannitol, glucose or sucrose because they are common excipients in the art. There is a reasonable expectation of success given that the sugars are routinely used in pharmaceutical preparations. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 102-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11, 15, 17-18, 21-27, 31-33, 35, 41, 43- 44, 61, 67, 83-84 and 95 of copending Application No.16/305,003 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims also claims a peptide comprising ADGN-100 peptides (claims 1, 2, 5, 8, 11, 18). As evidenced by the copending specification (p. 32), ADGN-100 peptides include SEQ ID NO: 1, 55, 57 and 58, which comprise SEQ ID NO: 6.  The copending Application also claims the ADGN-100 peptide comprises an acetyl group or cysteamide group covalently linked to its C-terminus or N-terminus (claims 15 and 17). The copending Application claims a nanoparticle comprising the ADGN-100 peptide (claim 44) The instant specification also teaches the peptide in complex with nucleic acids (claims 21, 27, 31-33, 35,41, 43, 61. 67, 83, 84 and 95). Furthermore, the instant specification teaches SEQ ID NO: 65-70(p. 32 and 33), which comprise hydrocarbon linkages and are identical to instantly claimed SEQ ID NO: 7-18 (claims 108 and 109). 
Therefore, the copending Application anticipates the instant claims. 
With respect to claims 116-117, The copending application does not claim the pharmaceutical carrier is a sugar, however it would have been obvious for a person of ordinary skill in the art to include a pharmaceutically acceptable sugar such as mannitol, glucose or sucrose because they are common excipients in the art. There is a reasonable expectation of success given that the sugars are routinely used in pharmaceutical preparations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 102-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16, 18-21, 23-25,30, 33 and 41 of copending Application No. 16/637,723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a complex comprising ADGN-100 peptides (claims 1, 11, 16, 18-21, 23, 28-30, 33 and 41). The copending Application claims a cysteamide moiety covalently linked to the its C-terminus (claim 18). The copending Application claims  a nanoparticle comprising the complex (claims 24-27). The instant claims anticipate the instant claims. 
With respect to claims 116-117, The copending application does not claim the pharmaceutical carrier is a sugar, however it would have been obvious for a person of ordinary skill in the art to include a pharmaceutically acceptable sugar such as mannitol, glucose or sucrose because they are common excipients in the art. There is a reasonable expectation of success given that the sugars are routinely used in pharmaceutical preparations. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 102-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,745,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a non-naturally occurring peptide comprising SEQ ID NO: 1-4 (claims 1-3, 8, 13, 16-20) that meet the limitations of instantly claimed 6. The USPN claims the peptide is 19 or 20 residues (claim 4), an acetyl group covalently linked to the N-terminus (claim 5), a cysteamide at the C-terminus (claim 6), wherein the peptide comprises two residues linked by a hydrocarbon linkage (claim 7), wherein the complex comprises a peptide of claim 1 and a cargo (claim 9), wherein the cargo is a nucleic acid (claim 10), wherein the nucleic acid is siRNA, DNA plasmid or analogue thereof (claim 11), a nanoparticle comprising the peptide of claim 1 and a cargo molecule (claim 12). contacting a cell with the complex in vivo or ex vivo or in vitro (claim 14-15). Therefore, the USPN anticipates the instant claims. 
With respect to claims 116-117, The copending application does not claim the pharmaceutical carrier is a sugar, however it would have been obvious for a person of ordinary skill in the art to include a pharmaceutically acceptable sugar such as mannitol, glucose or sucrose because they are common excipients in the art. There is a reasonable expectation of success given that the sugars are routinely used in pharmaceutical preparations. 


Conclusion
	No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654